Lamar, J.
It appeared that a hotel guest employed one of the porters to purchase an article in the city; that on his return the porter handed the change to the owner, who placed it in his coat pocket, which was then hung upon the wall; that the owner’s wife immediately thereafter saw the porter put the purse upon the bureau and hurriedly leave the room; and later, when the purse was examined, the money was gone. The testimony for the defendant contradicted all of the material facts proved by the State, but the evidence is sufficient to sustain a conviction ; and the finding of guilty having been approved by the trial judge, this court 'will not interfere with his refusal to grant a new trial.

Judgment affirmed.


All the Justices concur.